NEWS FROM Petroleum Development Corporation FOR IMMEDIATE RELEASE March 4, 2010 Petroleum Development Corporation Announces 2009 Fourth Quarter and Year-End Results; 2009 Results in Line with Guidance; Annual Production Increased by 12%; Significant Operating Cost Reductions; Improvement in Leverage and Liquidity Measures DENVER, CO, March 4, 2010: Petroleum Development Corporation (“PDC” or “Company”) (NASDAQ: PETD) today reported its 2009 fourth-quarter and year-end operating and financial results. The Company reported a net loss attributable to shareholders for the year ended December 31, 2009, of $79.3 million, or $4.82 per share, compared to a net gain of $113.3 million, or $7.63 per diluted share, for the same prior year period.The Company's adjusted net loss attributable to shareholders, a non-GAAP financial measure defined below, for the year ended 2009 was $2.9 million, or $0.18 per share, compared to adjusted net income of $39.7 million, or $2.67 per diluted share, for the year ended 2008. The net loss attributable to shareholders in the fourth-quarter 2009 was $16.0 million, or $0.84 per share, while net income for the same period ended December 31, 2008 was $41.1 million, or $2.78 per diluted share.The adjusted net loss for the fourth-quarter was $0.7 million or $0.04 per share compared to an adjusted net loss for the same period in 2008 of $4.3 million or $0.29 per share. Annual production for the year ended December 31, 2009 increased 11.8% to 43.3 Bcfe, compared to 38.7 Bcfe in 2008.Production growth in 2009 was 100% organic from the development of existing core operating areas.Fourth-quarter 2009 production decreased 8.3% to 10 Bcfe compared to third-quarter 2009 production of 10.9 Bcfe, and decreased 11.4% compared to the fourth-quarter 2008 production of 11.3 Bcfe.The decrease was a result of the Company’s capital expenditure reduction in 2009.During 2009, the Company drilled 79.2 total net wells compared to 333.4 total net wells drilled in 2008.The 2009 total was comprised of 71.2 net development wells drilled and 8.0 net exploratory wells drilled. Adjusted cash flow from operations, a non-GAAP measure defined below, decreased to $170.2 million for the year ended 2009 compared to $199.9 million in 2008, a decrease of 14.9%.Adjusted cash flow from operations for the fourth-quarter 2009 was $55.5 million, compared to the same period in 2008 of $41.2 million, an increase of 34.7%. Total proved reserves as of December 31, 2009 were 717 Bcfe compared to 753 Bcfe of total proved reserves reported at the end of 2008.New SEC reserve guidelines stipulate the adoption of several changes to the methodology utilized to quantify year-end reported reserves.The change in pricing from a year-end spot price to a 12-month average price had the most significant impact on the year-over-year reduction in the Company’s year-end 2009 reported reserves.Reserve values in 2009 were based on an average natural gas price of $3.17/Mcf and an average oil price of $54.64/Bbl, versus an average year-end spot natural gas price of $4.98/Mcf and a year-end spot average oil price of $37.85/Bbl in 2008.Using year-end spot pricing methodology, as was used at year-end 2008, reserve values would have been valued at $5.51/Mcf for natural gas and $72.91/Bbl for oil on December 31, 2009, and reported reserves would have been 811 Bcfe.At year-end 2009, natural gas and oil represented approximately 84.9% and 15.1% of proved reserves, respectively.Additionally, approximately 41.2% of the proved reserve total was developed and approximately 58.8% was undeveloped. PDC continued to opportunistically add to its hedge positions during 2009.At year-end 2009, 73% of 2010’s forecasted proved developed producing (“PDP”) production was hedged at an average minimum price of $6.70 per Mcfe.Applying year-end strip prices to the remaining 27% of the Company’s 2010 unhedged forecasted PDP production would produce an average price of $7.54 per Mcfe for PDC’s 2010 forecasted PDP production.Additionally, the Company hedged between 65% and 74% of its forecasted PDP production for each year from 2011 through 2013 at prices between $7.20 and $7.51 per Mcfe. The Company improved its year-end 2009 balance sheet leverage and liquidity measures, as compared to year-end 2008, primarily as a result of the reduction of capital spending and operational costs during 2009.The total debt to capitalization ratio improved to 34.3% from 43.5% and liquidity increased by $6.7 million to $238.2 million at year-end 2009 compared to year-end Richard W. McCullough, Chairman and Chief Executive Officer, noted, “Despite the difficult operating environment that existed during the year, we produced respectable results in 2009 which were in line with the guidance we provided.Hedges that were put in place in 2008, for 2009, provided substantial relative price realizations during the year and protected our cash flow and related capital programs.In 2009, we focused on improving areas which were not directly impacted by the depressed pricing environment and the corresponding significant decrease in CAPEX.We were able to grow our 2009 production by double digits despite our CAPEX decrease, substantially reduce our operating costs, improve our liquidity, and strengthen our balance sheet leverage and coverage measures.During the year we also added to our strong hedge positions for 2010 and beyond, which we expect to continue to provide protection from commodity price declines. “As we enter 2010, we see opportunities for us to supplement our base forecasted production with increased investment and operational activity in the Marcellus and Wattenberg plays.We are pleased that our 2010 CAPEX budget allocates drilling capital to all of our major basins.We have forecasted a year-over-year production decline; however, with increased drilling in 2010, we expect a net exit rate equal to that of the beginning of the year.More importantly, if drilling economics continue to improve, we have positioned ourselves to achieve additional production and cash flow growth during the year through additional organic drilling in plays such as the Piceance and Wattenberg, acceleration of the JV’s Marcellus development, partnership repurchases and/or acquisitions.We are excited about the opportunities that face us in 2010.” Financial Results Full Year 2009 Results: PDC’s total revenue for 2009 was $244.7 million, a 59.3% decrease from $601.7 million reported in 2008.Natural gas and oil sales revenues from the Company's producing properties for 2009 declined 44.3% to $179.1 million, a decrease of $142.8 million versus the prior year’s $321.9 million. The average sales price for natural gas and oil for the year, excluding realized gains and losses on derivatives, was $4.20 per Mcfe, a 50.1% decrease from $8.42 per Mcfe for 2008.PDC’s strong hedge positions added $2.48 per Mcfe to the Company’s average commodity sales price, or $107.3 million in revenue for the year ended 2009, compared to $0.24 per Mcfe, or $9.5 million in revenue for the year ended 2008.Sales from natural gas marketing activities for 2009 were $64.6 million versus $140.3 million for 2008, a decrease of 53.9% due to the decrease in average commodity prices between years.Net oil and gas commodity price risk management activities for 2009 resulted in a loss of $10.1 million for the year.The loss was comprised of realized hedging gains of $107.3 million during the year offset by unrealized hedging losses of $117.4 million.The unrealized hedging losses were due to increases in commodity prices during the year.During 2008, hedging activity produced a $127.8 million net gain.The 2008 net gain included $118.4 million of unrealized gains resulting from decreases in commodity prices during 2008 and $9.5 million of realized gains during the year. Production costs and well operations costs, including production taxes, decreased 18.4% to $64.7 million, or $1.49 per Mcfe for the year ended December 31, 2009, compared to $79.4 million, or $2.05 per Mcfe for the same period 2008.The reduction was primarily attributable to the Company’s overall cost reduction initiatives, a decline in oil field services costs, and a decline in production taxes which vary directly with oil and natural gas revenues.The
